      Case: 1:17-cv-08659 Document #: 70 Filed: 02/05/19 Page 1 of 4 PageID #:566



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

PETER PILARSKI, individually and                     )
on behalf of similar situated persons                )
                                                     )
        Plaintiff,                                   )         Case No. 17-cv-08659
vs.                                                  )
                                                     )
RENT RECOVER OF BETTER NOI LLC,                      )
later incorporated as RENT RECOVER, LLC,             )
and BETTER NOI, LLC                                  )         Hon. Rebecca Pallmeyer
                                                     )
        Defendants.                                  )
                                                     )

        DEFENDANT RENT RECOVER OF BETTER NOI’S MOTION SEEKING
              MODIFICATION TO THE JANUARY 17, 2019 ORDER

        NOW COMES Defendant, Rent Recover of Better NOI, LLC (“Rent Recover” or

“Defendant”), by and through its undersigned counsel, and pursuant to this Court’s inherent

authority, hereby moves this Honorable Court to reconsider and modify its Order entered on

January 17, 2019, and in support of which states as follows:

        On January 11, 2019, this Court granted Plaintiff’s Motion for Class Certification.

Plaintiff was ordered to promptly submit a proposed order and proposed notice. On January 16,

2019, Plaintiff’s counsel submitted a proposed order to the Court. The order contained a list of

requirements for the manner in which Defendant was to produce the class information.

Plaintiff’s counsel did not consult with Defendant’s counsel prior to submitting the proposed

order to ensure that Defendant could in fact produce the class data in the requested format. On

January 17, 2019, this Court entered the order (hereinafter referred to as the “January 17, 2019

Order”). The January 17, 2019 Order states, in pertinent part, the following:




                                                1	
	
        Case: 1:17-cv-08659 Document #: 70 Filed: 02/05/19 Page 2 of 4 PageID #:567



              3.             Defendants are to produce the leases in the above paragraph organized by
                             landlord, e.g. all Sun Home’s leases of the class members, then all Providence at
                             Harbor Club Apartments, leases.

              4.             Defendants are not to redact the produce the leases, with the exception that: (a)
                             social security numbers; (b) dates of birth; (c) driver’s license numbers; and (d)
                             banking account information shall be redacted by the Defendants prior to
                             production to Plaintiff’s counsel.

              5.             The leases are to be produced in .pdf and must be in a searchable format. If the
                             leases have not been made to be readable in Optical Character Recognition
                             (“OCR”) format, Defendants shall either scan or convert the leases to OCR format
                             prior to production to Plaintiff’s counsel.

For the following reasons, Defendant is unable to comply with the above paragraphs of the

January 17, 2019 Order and therefore moves this Court to reconsider and modify its prior order.

              First, Rent Recover’s files were not organized by landlord as they were kept in the

ordinary course of business. However, the class list, which is contained in an Excel spreadsheet

does organize the consumers by landlord. In order to organize the leases by landlord, Rent

Recover would be required to review each consumer file, which would take a considerable

amount of time. Rent Recover is a dissolved company that is no longer in business. Thus, it does

not have the employees or resources to undergo such a burdensome task.

              Second, each of the consumer files for the class members are made up of one (1) PDF file

which contains all documents in that consumer’s file. So, for instance, one class member’s file

contains one PDF that may contain a rental application, the lease, and an account statement.1

Again, to require Defendant to organize the files by landlord, extract the lease from each PDF,

and to redact certain information from the files would require Defendant to review every single

consumer file for the class.



																																																													
1
  In addition, some of the leases in Defendant’s files may be partial copies of the lease, as this is
the way in which the Defendant received the file from its landlord clients.
                                                                2	
	
    Case: 1:17-cv-08659 Document #: 70 Filed: 02/05/19 Page 3 of 4 PageID #:568



       Finally, the files were kept in the ordinary course of business in a PDF format. However,

Rent Recover does not have the utilities or resources to convert the files into a searchable format

or in Optical Character Recognition (“OCR”) format.

       Defendant produced, to Plaintiff’s counsel, the Excel spreadsheet containing the list of

the 1,447 consumers who received the letter at issue in the state of Michigan that were not

returned as undeliverable. This spreadsheet includes the consumer’s names, addresses, and the

landlord for which the account pertains to. In addition, Defendant produced a thumb drive

containing the files for the 1,447 consumers. However, the files were produced as they were kept

in the ordinary course of business, which are not organized by landlord, and contain other

documents besides the lease. Thus, Defendant requests that this Court modify the January 17,

2019 Order and to find that Defendant has met its obligations for producing the class

information.

       WHEREFORE, Defendant requests this Court reconsider and modify the January 17,

2019 Order and to find that Defendant has met its obligations for producing the class

information.



DATED this 5th day of February, 2019.                Respectfully Submitted,


                                                     /s/ Joseph S. Messer
                                                     Joseph S. Messer
                                                     Messer Strickler, Ltd.
                                                     225 W. Washington Street, Suite 575
                                                     Chicago, IL 60606
                                                     (312) 334-3440
                                                     (312-334-3473 (fax)
                                                     jmesser@messerstrickler.com
                                                     Attorneys for Defendant




                                                3	
	
    Case: 1:17-cv-08659 Document #: 70 Filed: 02/05/19 Page 4 of 4 PageID #:569




                              CERTIFICATE OF SERVICE

       I hereby certify that on February 5, 2019, a true and correct copy of the foregoing was

filed with the Clerk of the Court using the CM/ECF system, which will provide notice to all

counsel or record.



                                                   /s/ Joseph S. Messer
                                                   Joseph S. Messer
                                                   Messer Strickler, Ltd.
                                                   225 W. Washington Street, Suite 575
                                                   Chicago, IL 60606
                                                   (312) 334-3440
                                                   (312-334-3473 (fax)
                                                   jmesser@messerstrickler.com
                                                   Attorneys for Defendant




                                              4	
	
